PER CURIAM:
Claimant seeks $157.88 for damage done to his 1980 Chevrolet truck as the result of an incident which occurred on November 9, 1986.
The claimant testified that he was travelling south on Route 119 in Elkview in the location of the Elk Shopping Plaza. It was approximately 7:15 a.m., and he was proceeding at a speed of 20-25 miles per hour. His automobile encountered standing water and rock. The rock damaged the running board of the automobile. It had been raining heavily previously, but was not raining at the time of this incident. He had not observed the water on prior occasions. He estimated the water to be six inches deep. He did not observe the rock before his vehicle struck it, but his vision was obstructed by the light from the shopping plaza. The accident location is a straight stretch of roadway. He did not report the defect to respondent.
The State is neither an insure nor a guarantor of the safety of travellers on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be held liable for damages caused by road defects of this type, the claimant must prove that respondent had actual or constructive notice of the existence of the defect and a reasonable amount of time to *69correct it. Davis vs. Dept. of Highways, 11 Ct.Cl. 150(1976). The evidence indicated that there as no warning of any problems with the water and rock. The Court must, therefore, deny the claim.
Claim disallowed.